DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 42 and 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki et al. (US 20200120738).
Considering claim 42, Kawasaki teaches a network device (Fig.5-7), comprising: 
an input interface (reception unit); an output interface (transmission unit); and a processor (controller, Fig.5-7), connected to the input interface and the output interface, and configured to control the input interface and the output interface to receive and send information ([0075] transmit and/or receive the user data and/or the control information to and/or from the UE_A 10); 
wherein the input interface is configured to receive a first request message sent by a terminal device (Fig.10-12, [0075] transmit and/or receive the user data and/or the control information to and/or from the UE_A 10), wherein the first request message is for applying for carrying out, in a first Protocol Data Unit (PDU) session (S1000, Fig.10-12, [0285] UE_A 10 transmits a PDU Session Establishment Request message to the SMF_A 230 via the NR node_A 122 and the AMF_A240 (S1000) (S1002) (S1004) to initiate the PDU session establishment 
the output interface is configured to send a response message in response to the first request message to the terminal device ([0313] UPF_A 235 receives the session establishment request message and creates a context for the PDU session. Furthermore, the UPF_A 235 transmits a Session Establishment response message to the SMF_A 230), wherein the response message is for indicating that the network device rejects to establish a data flow in the first PDU session (Fig.10-12, S1005-S1022, [0349]-[350] The SMF_A 230 transmits a PDU session establishment reject message to the UE_A 10 via the AMF_A 240 (S1022) to initiate the procedure (B) in the present procedure). 
Considering claim 45, Kawasaki teaches wherein the input interface is further configured to receive a second request message sent by the terminal device (S1000-S1004, Fig.10-12), wherein the second request message is for requesting establishment of a PDU session ([0285]-[0286]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-17, 19-21, 23-24, 46-50, 52-54, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 20200120738) in view of Faccin et al. (US 20180324577).
Considering claims 15, 48, Kawasaki teaches a method/a terminal device for transmitting data, comprising: 
a processor, and a memory storing instructions executable by the processor (Fig.4, [0068]),
initiating, by a terminal device (Fig.4, [0009] terminal apparatus-initiated or network-initiated RQoS control), establishment or modification of a first Protocol Data Unit (PDU) session to a network device (Fig.5-7) according to route a traffic to a proper destination (Fig.1-12, [0034]-[0035] PDU session is connectivity established between UE_A 10 and DN_A 5 and/or DN_B 105 in order to provide a PDU connection service…[0054])
Kawasaki do not clearly show a first rule in at least one rule in a UE Route Selection Policy (URSP).  
Faccin teaches a first rule in at least one rule in a UE Route Selection Policy (URSP) ([0120]-[0133]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Faccin to Kawasaki to improved communications between access points and stations in a wireless network.
Considering claims 16, 49, Kawasaki and Faccin further teach wherein each of the at least one rule has a precedence and includes an identifier (ID) (Kawasaki: [0441]), the ID is 
Considering claims 17, 50, Kawasaki and Faccin further teach wherein the first rule in the at least one rule comprises at least one parameter of following parameters: a Radio Access Technology (RAT), a session and service continuity mode, a Single-Network Slice Selection Assistance Information (S-NSSAI) (Faccin: [0120]-[0133]), a shunt type, and a Data Network Name (DNN). 
Considering claims 19, 52, Kawasaki and Faccin further teach wherein initiating, by the terminal device establishment or modification of the first PDU session to the network device according to the first rule in the at least one rule comprises: 
sending, by the terminal device, a first request message to the network device according to the first rule (Kawasaki: Fig.10-12, [0075] transmit and/or receive the user data and/or the control information to and/or from the UE_A 10), wherein the first request message is for requesting the network device to carry out, in the first PDU session S1000, Fig.10-12, [0285] UE_A 10 transmits a PDU Session Establishment Request message to the SMF_A 230 via the NR node_A 122 and the AMF_A240 (S1000) (S1002) (S1004) to initiate the PDU session establishment procedure), session establishment involving N data flows ([0055]); and 
after the terminal device initiates the establishment or modification of the first PDU session to the network device according to the first rule, the method further comprises: receiving, by the terminal device, a response message sent by the network device in response to the first request message (Kawasaki: [0313] UPF_A 235 receives the session establishment request message and creates a context for the PDU session. Furthermore, the UPF_A 235 

Considering claims 20, 53, Kawasaki and Faccin further teach wherein the response message includes a rejection cause value, and the rejection cause value is for indicating at least one condition of following conditions that: not supported PDU session, not allowed RAT access, not supported session or service continuity mode, S-NSSAI is wrong, not supported DNN, and an ID of the PDU session fails to be identified (Kawasaki: Fig.10-12, S1005-S1022, [0349]-[350] The SMF_A 230 transmits a PDU session establishment reject message to the UE_A 10 via the AMF_A 240 (S1022) to initiate the procedure (B) in the present procedure, Faccin: [0120]-[0133]).
Considering claims 21, 54, Kawasaki and Faccin further teach adjusting, by the terminal device, in response to the response message, a value of a parameter of the first rule corresponding to the rejection cause value; and sending, by the terminal device, a second request message to the network device according to the adjusted value of the parameter of the first rule, wherein the second request message is for requesting establishment of a PDU session (Kawasaki: Fig.10-12, S1005-S1022, [0349]-[350] The SMF_A 230 transmits a PDU session establishment reject message to the UE_A 10 via the AMF_A 240 (S1022) to initiate the procedure (B) in the present procedure, Faccin: [0120]-[0133]). 
Considering claims 23, 56, Kawasaki and Faccin further teach receiving, by the terminal device, segmentations of the URSP which comprises at least one rule from a Policy Control Function (PCF) via a control plane (Faccin: [0120]-[0133]). 
Considering claims 24, 57, Kawasaki and Faccin further teach wherein receiving, by the terminal device, the segmentations of the URSP which comprises at least one rule from the Policy Control Function (PCF) via the control plane comprises: receiving a group of rules through a message from the PCF after the at least one rule are grouped by the PCF (Faccin: [0120]-[0133]); or receiving the segmentations of the URSP which comprises the at least one rule from the PCF that initiatively sends the at least one rule according to a precedence of each of the at least one rule. 
Considering claim 46, Kawasaki teaches wherein the network device is a Policy Control Function (PCF) device ([0046]), and 
Kawasaki do not clearly show the output interface is further configured to send segmentations of the URSP which comprises at least one rule through to the terminal device via a control plane. 
Faccin teaches the output interface is further configured to send segmentations of the URSP which comprises at least one rule through to the terminal device via a control plane ([0120]-[0135]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Faccin to Kawasaki to improved communications between access points and stations in a wireless network.
Considering claim 47, Kawasaki  and Faccin further teach wherein the PCF device is further configured: group the at least one rule by the processor and send a group of rules in a message through the output interface to the terminal device (Faccin: [0120]-[0135]); or send segmentations of the URSP which comprises the at least one rule initiatively to the terminal device by the output interface according to a precedence of each of the at least one rule. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641